COXE, District Judge.
The deceased was an "employee” as defined in the Longshoremen’s and Harbor Workers’ Compensation Act (33 USCA §§ 901-950). He was regularly employed, classified, and paid as a longshoreman, and compensation is not to be denied because, at the time of his death, he was temporarily performing some incidental service other than that ordinarily performed by a longshoreman. I think any other ruling would make the administration of the act practically unworkable. I am clear, also, that liability for compensation exeludes liability under the Jones Act (section 33 [46 USCA § 688]), and the employer, therefore, cannot be called on to meet other claims by the widow.
There may be judgment for the defendant, with costs.